DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on October 13, 2022, the rejections of claims 1-14, 18 and 20 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on July 21, 2022 have been withdrawn.
  Applicant’s amendments and arguments have been rendered moot in view of the new or modified ground of rejection given below.

Claim Objections
Claims 3, 13 and 22 are objected to because of the following informalities:  
In claim 3, line 2, delete “comprise” after “comprises.”
In claim 13, line 2, delete “comprise” after “comprises.”
In claim 22, line 2, delete “comprise” after “comprises.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 10, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. 2015/0062475; hereinafter “Kim”).
Kim discloses [Re claim 1] a method comprising: forming a first gate electrode 31 (page 4, paragraph 61) over a substrate 10 (see fig. 2); forming a second gate electrode 33 (page 4, paragraph 61) over the substrate 10 (see fig. 2), the second gate electrode 33 being spaced apart from the first gate electrode 31 (page 4, paragraph 61; see fig. 2); forming a first gate dielectric layer 20 (page 3, paragraph 51; page 4, paragraph 54) on top surfaces and sidewalls of the first gate electrode 31 and the second gate electrode 33 (see fig. 2); depositing a semiconductor layer 40 (page 3, paragraph 51; page 4, paragraph 55) over the first gate dielectric layer 20 (see fig. 2); forming source/drain regions (60, 70) (page 3, paragraphs 50 and 51) over the first gate dielectric layer 20 and the semiconductor layer 40 (see fig. 2), the source/drain regions (60, 70) overlapping ends of the semiconductor layer 40 (page 3, paragraph 51; see fig. 2); forming a second gate dielectric layer 50 (page 3, paragraph 51; page 4, paragraph 57) over the semiconductor layer 40 and the source/drain regions (60, 70) (see fig. 2); and forming a third gate electrode 90 (page 3, paragraphs 51 and 53) over the second gate dielectric layer 50 (see fig. 2).
Kim discloses [Re claim 2] wherein the depositing the semiconductor layer 40 comprises depositing a transition metal dichalcogenide layer (page 4, paragraph 55).
Kim discloses [Re claim 5] wherein the depositing the semiconductor layer 40 comprises depositing a semiconductor oxide layer (oxide semiconductor; page 4, paragraph 55).
Kim discloses [Re claim 7] wherein the first gate dielectric layer 20 and the second gate dielectric layer 50 each comprise a high-k dielectric material (silicon nitride; page 4, paragraphs 54 and 57).
Kim discloses [Re claim 10] wherein the semiconductor layer 40 is a conformal layer (see fig. 2).
Kim discloses [Re claim 11] a device comprising: a first gate electrode 31 (page 4, paragraph 61) over a substrate 10 (see fig. 2); a first high-k gate dielectric layer 20 (page 4, paragraph 54) over the first gate electrode 31 (see fig. 2); a transition metal dichalcogenide layer 40 (page 4, paragraph 55) over the first high-k gate dielectric layer 20 (see fig. 2); source/drain regions (60, 70) (page 3, paragraph 50) over the first high-k gate dielectric layer 20 and the transition metal dichalcogenide layer 40 (see fig. 2), the source/drain regions (60, 70) overlapping ends of the transition metal dichalcogenide layer 40 (page 3, paragraph 51; see fig. 2); a second high-k gate dielectric layer 50 (silicon nitride; page 4, paragraph 57) over the transition metal dichalcogenide layer 40 and the source/drain regions (60, 70) (see fig. 2); a second gate electrode 90 (page 3, paragraphs 50 and 53) over the second high-k gate dielectric layer 50 (see fig. 2); and a third gate electrode 33 (page 4, paragraph 61) over the substrate 10 (see fig. 2), the first high-k gate dielectric layer 20 and the transition metal dichalcogenide layer 40 being over the third gate electrode 33 (see fig. 2), the third gate electrode 33 being spaced apart from the first gate electrode 31 (page 4, paragraph 61; see fig. 2), the transition metal dichalcogenide layer 40 being between the first gate electrode 31 and the third gate electrode 33 (a second region B, which is a channel region, of the active layer 40 is between the first gate electrode 31 and the third gate electrode 33; see fig. 2).
Kim discloses [Re claim 21] wherein bottom surfaces of the first 31 and second gate electrode 33 are coplanar (see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamazaki et al. (US Pub. 2022/0077317; hereinafter “Yamazaki”).
[Re claims 3 and 13] Kim fails to disclose explicitly wherein the transition metal dichalcogenide layer comprises MoS2, MoSe2, WS2, WSe2, or InSe.
However, Yamazaki discloses wherein a transition metal dichalcogenide, such as MoS2, can be used functioning as a semiconductor (page 18, paragraph 228), instead of a metal oxide, such as In-Ga-Zn oxide (page 5, paragraph 79; page 11, paragraph 148).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a transition metal dichalcogenide material as a semiconductor layer, as taught by Yamazaki, in order to obtain a high two-dimensional electrical conductivity for a channel region, so a transistor can have a high on-state current (Yamazaki; page 18, paragraph 226).
[Re claim 6] Kim fails to disclose explicitly wherein the semiconductor oxide layer comprises zinc oxide or indium gallium zinc oxide. 
However, Yamazaki discloses wherein an oxide 230 comprises In-Ga-Zn oxide (page 5, paragraph 79; page 11, paragraph 148; page 16, paragraphs 200-202).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a specific material for an oxide, as taught by Yamazaki, in order to deposit a uniform amorphous phase while retaining the high carrier mobility. 
[Re claim 8] Kim fails to disclose explicitly further comprising: forming an isolation layer over the substrate, the first gate electrode and the second gate electrode being over the isolation layer.
However, Yamazaki discloses wherein forming an insulator (212, 214) over a substrate (page 5, paragraph 72), wherein a gate electrode 205 (page 9, paragraph 122) is formed over the insulator (212, 214) (see fig. 1B). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form an isolation layer over a substrate, as taught by Yamazaki, in order to inhibit diffusion of impurities such as water and hydrogen atoms (Yamazaki; page 9, paragraph 117).
Yamazaki discloses [Re claim 12] wherein the transition metal dichalcogenide layer comprises a plurality of monolayers (a layered material; page 18, paragraphs 225-227).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a layered transition metal dichalcogenide material as a semiconductor layer, as taught by Yamazaki, in order to obtain a high two-dimensional electrical conductivity for a channel region, so a transistor can have a high on-state current (Yamazaki; page 18, paragraph 226).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wu et al. (US Pub. 2018/0114839; hereinafter “Wu”).
[Re claim 4] Kim fails to disclose explicitly wherein the transition metal dichalcogenide layer is performed using chemical vapor deposition with MoO3 powder and sulfur powder as precursors. 
	However, Wu discloses wherein a MoS2 layer 30 (page 2, paragraph 27), a transition metal dichalcogenide material, can be formed by using CVD with MoO3 and S powders as source materials (page 3, paragraph 47). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a transition metal dichalcogenide layer using a certain deposition method with certain source materials, as taught by Wu, in order to control and obtain desired number of transition metal dichalcogenide layers and dimension appropriate for a transistor structure.  

Claims 18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US Pub. 2019/0019894; hereinafter “Okazaki”) in view of Yamazaki and Kim.
Okazaki discloses [Re claim 18] a device comprising: a dielectric layer 724 (page 21, paragraph 324); a first gate electrode 751 (pages 20-21, paragraph 316) over the dielectric layer 724 (see fig. 13); a first gate dielectric layer (725a, 725b) (pages 20-21, paragraph 316) over and contacting a top surface and sidewalls of the first gate electrode 751 (see fig. 13); a semiconductor material 105 (a transistor 750 in fig. 13 has a structure similar to that of a transistor 170 in Embodiment 6, fig. 10; pages 20-21, paragraph 316) over and contacting a top surface of the first gate dielectric layer (725a, 725b) (see fig. 13); a source region 107 (page 17, paragraph 268) over and contacting a first end of the semiconductor material 105 (see fig. 13), and further contacting the first gate dielectric layer (725a, 725b) (see fig. 13); a drain region 107 (page 17, paragraph 268) over and contacting a second end of the semiconductor material 105 (see fig. 13), and further contacting the first gate dielectric layer (725a, 725b) (see fig. 13), the second end being an opposite end from the first end (see fig. 13); a second gate dielectric layer 726 (page 21, paragraph 319) over and contacting top surfaces of the semiconductor material 105, the source region 107, and the drain region 107 (see fig. 13); a second gate electrode 171 (page 17, paragraph 267) over the second gate dielectric layer 726 (see fig. 13); and source/drain contacts 730b (page 21, paragraph 319) extending through the second gate dielectric layer 726 and contacting the source region 107 and the drain region 107 (see fig. 13).
Okazaki fails to disclose explicitly wherein the semiconductor layer contacting sidewalls of the first gate dielectric layer; and the semiconductor layer is a two-dimensional material; and a third gate electrode over the dielectric layer, the first gate dielectric layer over and contacting a top surface and sidewalls of the third gate electrode, the third gate electrode being spaced apart from the first gate electrode.
However, another embodiment of Okazaki discloses a semiconductor layer 19 is contacting top surface and sidewalls (slanted) of a gate dielectric layer 17 (see figs. 1C and 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without showing persuasive evidence that the particular configuration of the claimed shapes is significant (see MPEP 2144.04; In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).
And Yamazaki discloses wherein a two-dimensional material can be used as a semiconductor material (page 18, paragraph 225).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a two-dimensional material as a semiconductor material, as taught by Yamazaki, in order to obtain a high two-dimensional electrical conductivity for a channel region, so a transistor can have a high on-state current (Yamazaki; page 18, paragraph 226).
Further, Kim discloses a third gate electrode 33 (page 4, paragraph 61) over substrate 10 (see fig. 2), a gate dielectric layer 20 (page 4, paragraph 54) over and contacting a top surface and sidewalls of the third gate electrode 33 (see fig. 2), the third gate electrode 33 being spaced apart from a first gate electrode 31 (page 4, paragraph 61; see fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a bottom gate electrode including first and second bottom gate electrodes, as taught by Kim, in order to obtain a thin film transistor having a stable threshold voltage (Kim; page 1, paragraph 12).
Yamazaki discloses [Re claim 20] wherein the two-dimensional semiconductor material comprises a transition metal dichalcogenide layer (MoS2; page 18, paragraph 228).  The motivation statement stated in the rejection of claim 18 also applies.
Yamazaki discloses [Re claim 22] wherein the transition metal dichalcogenide layer comprises MoS2, MoSe2, WS2, WSe2, or InSe (MoS2; page 18, paragraph 228).  The motivation statement stated in the rejection of claim 18 also applies.
Kim discloses [Re claim 23] wherein the semiconductor material 40 is between the first and the third gate electrodes (31, 33) (a second region B, which is a channel region, of the active layer 40 is between the first gate electrode 31 and the third gate electrode 33; see fig. 2).  The motivation statement stated in the rejection of claim 18 also applies.

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 15 recites the transition metal dichalcogenide layer has a bottom surface lower than top surfaces of the first gate electrode and the third gate electrode.
Claim 16 recites the device is configured to operate as a NAND gate with the first gate electrode and the second gate electrode being inputs to the NAND gate and one of the source/drain regions being an output of the NAND gate.   
Claim 17 recites the device is configured to operate as a NOR gate with the first gate electrode and the second gate electrode being inputs to the NOR gate and one of the source/drain regions being an output of the NOR gate.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 19, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        October 22, 2022